Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention discloses a method for determining the occurrence of a fault injection attack by performing a cryptographic check against generated test data. Each independent claim identifies the uniquely distinct features of “determining, by the crypto unit or the processor, a first result by conducting an operation g() based on test data;  (b)    determining, by the crypto unit or the processor, combined data by performing a combining operation based on the test data and user data; (c)    determining, by the crypto unit or the processor, a second result by conducting the operation g() based on the combined data; and  (d) determining, by the crypto unit or the processor, whether the second result is indicative of the first result to detect whether a fault occurred.”  
The closest prior art of record US 20160261409 French teaches a method for a mobile electronic device to generate and provide an output relating to a financial transaction, a method for configuring a mobile electronic device to carry out such a method, apparatus and computer programs for carrying out 
The closest prior art of record US 20140233726 Yajima teaches a decryption method includes receiving an input of an n-dimensional vector whose elements other than a first element are all zero, or of the first element.  Yajima fails to teach the underlined limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Mirza Israr Javed/Examiner, Art Unit 2437                                                                                                                                                                                                        


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437